 



EXHIBIT 10.9

AMENDED AND RESTATED PORTFOLIO RECOVERY ASSOCIATES
2002 STOCK OPTION PLAN AND 2004 RESTRICTED STOCK PLAN

Section 1. Purpose

     This Amended and Restated Portfolio Recovery Associates 2002 Stock Option
Plan and 2004 Restricted Stock Plan constitutes an amendment and restatement of
the Portfolio Recovery Associates 2002 Stock Option Plan, and incorporates a
Restricted Stock Plan, and shall be referred to hereafter as the “Plan.” The
purposes of the Plan are to encourage selected employees, key consultants and
directors of Portfolio Recovery Associates, Inc., a Delaware corporation
(together with any successor thereto, the “Company”), or any present or future
Subsidiary (as defined below) of the Company to acquire a proprietary interest
in the growth and performance of the Company, to enhance the ability of the
Company to attract, retain and reward qualified individuals upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend
and to motivate such individuals to contribute to the achievement of the
Company’s business objectives and to align the interest of such individuals with
the longer term interests of the Company’s stockholders.

Section 2. Definitions

     As used in the Plan, the following terms shall have the meanings set forth
below:



(a)   “Award” shall mean a grant of Options, Restricted Shares, and/or Deferred
Stock to a Participant.   (b)   “Board” shall mean the Board of Directors of the
Company.   (c)   “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.   (d)   “Committee” shall mean the Compensation Committee of
the Board of Directors of the Company (the “Board”). The Committee shall consist
of two or more members of the Board, not less than two (2) of whom shall be both
an “outside director” within the meaning of Section 162(m) of the Code and a
“non-employee director” within the meaning of Rule 16b-3, as from time to time
amended (“Rule 16b-3”), promulgated under Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).   (e)   “Fair Market Value” shall
mean, with respect to Shares or other securities, the fair market value of the
Shares or other securities determined by such methods or procedures as shall be
established from time to time by the Committee in good faith or in accordance
with applicable law. Unless otherwise determined by the Committee, the Fair
Market Value of Shares shall mean (i) the closing price per Share of the Shares
on the principal exchange on which the Shares are then trading, if any, on such
date, or, if the Shares were not traded on such date, then on the next preceding
trading day during which a sale occurred; or (ii) if the Shares are not traded
on an exchange but are quoted on the Nasdaq Stock Market or a

 



--------------------------------------------------------------------------------



 



    successor quotation system, (1) the last sales price (if the Shares are then
listed as a National Market Issue on the Nasdaq Stock Market) or (2) the mean
between the closing representative bid and asked prices (in all other cases) for
the Shares on such date as reported by the Nasdaq Stock Market or such successor
quotation system; or (iii) if the Shares are not publicly traded on an exchange
and not quoted on the Nasdaq Stock Market or a successor quotation system, the
mean between the closing bid and asked prices for the Shares on such date as
determined in good faith by the Committee. Notwithstanding the foregoing, the
Fair Market Value of any Options granted prior to the Company’s initial public
offering shall be deemed to be the initial public offering price as determined
by the Company’s underwriters.   (f)   “Incentive Stock Option” shall mean an
option granted under the Plan that is designated as an incentive stock option
within the meaning of Section 422 of the Code or any successor provision
thereto.   (g)   “Independent Director” shall mean each member of the Board who
meets the test for an “independent” director as promulgated by the Securities
and Exchange Commission and the stock exchange or quotation system on which the
Shares are then listed or quoted.   (h)   “Key Employee” shall mean any officer,
director or other employee who is a regular full-time employee of the Company or
its present and future Subsidiaries.   (i)   “Non-Qualified Stock Option” shall
mean an Option granted under the Plan that is not designated as an Incentive
Stock Option.   (j)   “Non-Employee Restricted Shares” shall mean Restricted
Shares of the Common Stock of the Company which are available under the Plan for
award to any person who on the date of Grant is a member of the Board of
Directors of the Company and is not an employee of the Company or of any
Subsidiary of the Company, as defined in Code Section 424(f).   (k)   “Option”
shall mean an Incentive Stock Option or a Non-Qualified Stock Option.   (l)  
“Option Agreement” or “Restricted Stock Agreement” shall mean a written
agreement, contract or other instrument or document evidencing an Option or
Restricted Share, respectively, granted under the Plan, and shall specify the
Date of the Grant, the Price for Grants of Options, vesting provisions and any
restrictions with respect to Grants of Restricted Shares.   (m)   “Participant”
shall mean a Key Employee, key consultant (as determined by the Committee) or
non-employee Director who has been granted Restricted Shares under the Plan.  
(n)   “Performance Based Restricted Shares” shall mean Shares awarded to
Participants as an incentive to achieve certain performance goals.   (o)  
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

2



--------------------------------------------------------------------------------



 



(p)   “Restricted Share” shall mean a share of Common Stock, restricted as to
transferability or sale for such time, and/or under such conditions, as the
Committee shall determine, awarded to a Participant pursuant to Section 3, and
subject to the terms and restrictions set forth in a Restricted Share Agreement,
upon the award of the Restricted Share to the Participant.   (q)   “Restricted
Share Agreement” shall mean a written agreement, contract or other instrument or
document evidencing a Restricted Share granted under the Plan.   (r)  
“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule or regulation thereto.   (s)   “Shares” shall mean the common
stock of the Company, $0.01 par value, and such other securities or property as
may become the subject of Options or Restricted Shares pursuant to the Plan.  
(t)   “Subsidiary” shall have the meaning ascribed thereto in Code
Section 424(f).   (u)   “Ten Percent Stockholder” shall mean a Person, who
together with his or her spouse, children and trusts and custodial accounts for
their benefit, immediately at the time of the grant of an Option and assuming
its immediate exercise, would beneficially own, within the meaning of Section
424(d) of the Code, Shares possessing more than ten percent (10%) of the total
combined voting power of all of the outstanding capital stock of the Company or
any Subsidiary of the Company.

Section 3. Administration



(a)   Generally. The Plan shall be administered by the Committee or its
delegates. Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Option or Restricted Share shall be within the sole discretion of
the Committee, may be made at any time, and shall be final, conclusive, and
binding upon all Persons, including the Company, any Participant, any holder or
beneficiary of any Option or Restricted Share, any stockholder of the Company
and any employee of the Company.   (b)   Powers. Subject to the terms of the
Plan and applicable law and except as provided in Section 7 hereof, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Options to be granted to each Participant
under the Plan, (iii) make awards of Restricted Shares (“Restricted Share
Awards”, and sometimes collectively with the grant of Options, “Grants”);
(iv) determine the number of Shares to be awarded; (v) determine the terms and
conditions of any Grant; (vi) determine whether, to what extent, and under what
circumstances Options may be settled or exercised in cash, Shares, other
Options, or other property, or canceled, forfeited, or suspended, and the method
or methods by which Options may be settled, exercised, canceled, forfeited, or
suspended; (vii) interpret and administer

3



--------------------------------------------------------------------------------



 



    the Plan and any instruments or agreements relating to, Grants made under,
the Plan; (viii) establish, amend, suspend, or waive such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may delegate to one or more of its
members or to one or more agents or entities such administrative duties as it
may deem advisable, and the Committee or any person to whom it has delegated
duties as aforesaid may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan. The
Committee shall have the authority in its discretion to delegate powers to
specified officers of the Company, consistent with the terms of this Plan and
subject to such restrictions, if any, as the Committee may specify when making
such delegation.

Section 4. Shares Available for Options and Restricted Shares



(a)   Shares Available. Subject to adjustment as provided herein:   (b)  
Limitation on Number of Shares. The total aggregate number of Options and
Restricted Shares that may be issued under the Plan are limited such that the
maximum aggregate number of Shares which may be issued pursuant to, or by reason
of, Grants of Options or Restricted Shares is 2,000,000. Further, no Participant
shall be granted more than 200,000 Restricted Shares, or granted Options to
purchase more than 200,000 Shares, or granted any combination of Options and
Restricted Shares, which taken together would total more than 200,000 in any one
fiscal year; provided, however, that the Committee may adopt procedures for the
counting of Shares relating to any grant of Options or Restricted Shares to
ensure appropriate counting, avoid double counting, and provide for adjustments
in any case in which the number of Shares actually distributed differs from the
number of Shares previously counted in connection with such Grant. To the extent
that an Option or Restricted Share granted ceases to remain outstanding by
reason of termination of rights granted thereunder, forfeiture or otherwise, the
Restricted Shares or Shares subject to such Option shall again become available
for award under the Plan.   (c)   Sources of Shares Any Shares delivered
pursuant to an Option or Restricted Share award may consist, in whole or in
part, of authorized and unissued Shares or of treasury Shares.   (c)  
Adjustments. In the event that the Committee shall determine that any change in
corporate capitalization, such as a dividend or other distribution of Shares, or
a corporate transaction, such as a merger, consolidation, reorganization or
partial or complete liquidation of the Company or other similar corporate
transaction or event, affects the Shares such that an adjustment is determined
by the Committee to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits

4



--------------------------------------------------------------------------------



 



    intended to be made available under the Plan, then the Committee shall, in
such manner as it may deem necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be made under the Plan, adjust any or
all of (x) the number and type of Shares which thereafter may be made the
subject of Grants of Restricted Shares or Options, (y) the number and type of
Shares subject to outstanding Options, and (z) the grant, purchase, or exercise
price with respect to any Option or Restricted Share, the purchase, or exercise
price with respect to any Option, or, if deemed appropriate, make provision for
a cash payment to the holder of any outstanding Option or Restricted Share;
provided, however, in each case, that (i) with respect to Incentive Stock
Options no such adjustment shall be authorized to the extent that such
adjustment would cause the Plan to violate Section 422 of the Code or any
successor provision thereto; (ii) such adjustment shall be made in such manner
as not to adversely affect the status of any Option or Grant of Restricted
Shares as “performance-based compensation” under Section 162(m) of the Code; and
(iii) the number of Shares subject to any Option denominated in Shares shall
always be a whole number. Any determinations made by the Committee pursuant to
this provision shall be conclusive.

     (d) Limits on Transfers. Subject to Code Section 422, no Options or
Restricted Shares, and no rights thereto, shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or by the laws
of descent and distribution, and any such Options, and all rights under any such
Options shall be exercisable during the Participant’s lifetime, only by the
Participant or, if permissible under applicable law (including Code Section 422,
in the case of an Incentive Stock Option), by the Participant’s guardian or
legal representative. No Options or Restricted Shares, and no rights under any
such Options or Restricted Shares, may be pledged, alienated, attached, or
otherwise encumbered, and any purported pledge, alienation, attachment, or
encumbrance thereof shall be void and unenforceable against the Company.
Notwithstanding the foregoing, the Committee may, in its discretion, provide
that Non-Qualified Stock Options or Restricted Shares may be transferable,
without consideration, to immediate family members (i.e., children,
grandchildren or spouse), to trusts for the benefit of such immediate family
members and to partnerships in which such family members are the only partners.
The Committee may attach to such transferability feature such terms and
conditions as it deems advisable. Any beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any Option Agreement or Restricted Share Agreement applicable to such
Participant, except as otherwise determined by the Committee, and to any
additional restrictions deemed necessary or appropriate by the Committee.

     a) Tax Withholding. The Company or any Subsidiary is authorized to withhold
from any Option granted or from any Restricted Share Award any payment relating
to an Option or Restricted Share under the Plan, any amounts of federal, state
or local withholding and other taxes due in connection with any transaction
involving the grant of an Option or Restricted Share, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the

5



--------------------------------------------------------------------------------



 



payment of withholding taxes and other tax obligations relating to any Option or
Restricted Share. This authority shall include authority to withhold or receive
Shares (which shall be valued at the fair market value on the date of payment)
or other property, and to make cash payments in respect thereof in satisfaction
of a Participant’s tax obligations.

     (e) Regulatory Requirements. There is no obligation under the Plan that any
Participant be advised by the Committee of the existence of the tax or the
amount required to be withheld. Notwithstanding any other provision of this
Plan, the Committee may impose conditions on payment of any other obligations as
may be required to satisfy applicable regulatory requirements, including without
limitation, any applicable requirements of the Exchange Act.

Section 5. Eligibility

        In determining the Persons to whom Options or Restricted Shares shall be
granted and the number of Restricted Shares or Options to be granted, the
Committee shall take into account the nature of the Person’s duties, such
Person’s present and potential contributions to the success of the Company and
such other factors as it shall deem relevant in connection with accomplishing
the purposes of the Plan. A Key Employee who has been granted Options or
Restricted Shares under the Plan may be granted additional Options or Restricted
Shares, subject to such limitations as may be imposed by the Code on the grant
of Incentive Stock Options. Notwithstanding anything herein to the Contrary, no
Participant shall have any right or entitlement to continued employment for any
period, or to receive any Options or Restricted Shares. Incentive Stock Options
and Restricted Shares constituting performance based compensation within the
meaning of Section 162(m) of the Code) may be granted only to Key Employees of
the Company or of any Subsidiary of the Company.

Section 6. Options

        The Committee is hereby authorized to grant Options to Participants upon
the following terms and the conditions (except to the extent otherwise provided
in Section 7) and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine:

6



--------------------------------------------------------------------------------



 



        (a) Exercise Price. The exercise price per Share purchasable under
Options shall be determined by the Committee at the time the Option is granted
but generally shall not be less than the Fair Market Value of the Shares covered
thereby at the time the Option is granted.

        (b) Option Term. The term of each Non-Qualified Stock Option shall be
fixed by the Committee but generally shall not exceed ten (10) years from the
date of grant.

        (c) Time and Method of Exercise. The Committee shall determine the time
or times at which the right to exercise an Option may vest, and the method or
methods by which, and the form or forms in which, payment of the option price
with respect to exercises of such Option may be made or deemed to have been made
(including, without limitation, (i) cash, Shares, outstanding Options or other
consideration, or any combination thereof, having a Fair Market Value on the
exercise date equal to the relevant option price and (ii) a broker-assisted
cashless exercise program established by the Committee), provided in each case
that such methods avoid “short-swing” profits to the Participant under Section
16(b) of the Securities Exchange Act of 1934, as amended. The payment of the
exercise price of an Option may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee.

        (d) Incentive Stock Options. All terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder including that, (i)(A) in the case of a grant to a Person
that is not a Ten Percent Stockholder the purchase price per Share purchasable
under Incentive Stock Options shall not be less than the Fair Market Value of a
Share on the date of grant and (B) in the case of a grant to a Ten Percent
Stockholder the purchase price per Share purchasable under Incentive Stock
Options shall not be less than 110% of the Fair Market Value of a Share on the
date of grant and (ii) the term of each Incentive Stock Option shall be fixed by
the Committee but shall in no event be more than ten (10) years from the date of
grant, or in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, five (5) years from the date of grant.

Section 7. Restricted Shares

        The Committee is hereby authorized to grant Awards of Performance-Based
Restricted Shares or Non-employee Director Restricted Shares to Participants
upon the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine. Each Restricted Share Award under the Plan shall
be evidenced by a stock certificate of the Company, registered in the name of
the Participant, accompanied by a Restricted Stock Agreement in such form as the
Committee shall prescribe from time to time. The Restricted Share Awards shall
comply with the following terms and conditions and with

7



--------------------------------------------------------------------------------



 



such other terms and conditions not inconsistent with the terms of this Plan as
the Committee, in its discretion, shall establish.

     (a). Stock Legends; Prohibition on Disposition. Certificates for Shares of
Restricted Share shall bear an appropriate legend referring to the restrictions
to which they are subject, and any attempt to dispose of any Shares of Stock in
contravention of such restrictions shall be null and void and without effect.
The certificates representing Shares of Restricted Share shall be held by the
Company until the restrictions are satisfied. Upon the expiration or termination
of the Restricted Period and the satisfaction of any other conditions prescribed
by the Committee, the restrictions applicable to Restricted Shares shall lapse,
and, a certificate for such Shares may be delivered, free of all such
restrictions, to the Participant or the Participant’s beneficiary or estate, as
the case may be.

     (b). Termination of Service and Forfeiture. In the case of Participants who
are employees of the Company or any of its Subsidiaries, the Committee shall
determine the extent to which the restrictions on any Restricted Share Award
shall lapse upon the termination of the employee Participant’s service to the
Company and its Subsidiaries, due to death, disability, retirement or for any
other reason. Except as otherwise determined by the Compensation Committee, upon
termination of employment for any reason whatsoever, during the restriction
period, any portion of a Restricted Share Award which is still subject to
restriction shall be forfeited by the Participant and reacquired by the Company,
in which case, the Participant, shall forthwith deliver to the Secretary of the
Company such instruments of transfer, if any, as may reasonably be requested or
required to transfer the Shares back to the Company.

     (c). Effect of Attempted Transfer.

     No interest in any Restricted Share Award shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any such attempted action shall be void. No such interest in any
Restricted Share Award shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements or torts of any Participant or beneficiary.
If any Participant or beneficiary shall attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any benefit payable under or
interest in any Restricted Share Award, then the Committee, in its discretion,
may hold, or may apply such benefit or interest or any part thereof to or for
the benefit of such Participant, beneficiary, spouse, children, blood relatives
or other dependents, or any of them, in any such manner and such proportions as
the Committee may consider proper.

     (d). Rights as a Stockholder. Unless the Board otherwise provides, holders
of unvested Restricted Shares shall have no rights as shareholders of the
Company. A Participant shall not be entitled to delivery of a stock certificate
until the Shares vest, any applicable restricted period shall have lapsed, and
the Participant has paid the $.01 per Share par value of the Shares awarded. All
distributions, if any, received by a Participant with respect to Restricted
Shares as a result of any stock split, stock dividend,

8



--------------------------------------------------------------------------------



 



combination of Shares or other similar transaction shall be subject to the
restrictions applicable to the original award.

     (e). Performance-Based Restricted Shares. Awards of Performance-Based
Restricted Shares are intended to qualify as performance-based for the purposes
of Section 162(m) of the Code. The Committee shall provide that the Restricted
Period applicable to such Restricted Shares shall lapse if certain
pre-established objectives are attained within pre-established time frames.
Performance goals may be based on any of the following, or other criteria:
(i) Company earnings or earnings per share, (ii) revenues, (iii) expenses,
(iv) one or more operating ratios, (v) stock price and/or (vi) similar
performance criteria. The Committee shall establish one or more objective
performance goals for each such Award of Restricted Shares on the date of Grant.
The performance goals selected in any case may be particular to an employee’s
function, and the Committee may also consider the Participant’s contributions,
responsibilities, current compensation and current ownership of Shares of the
Company’s Stock or Stock Options. The Committee shall determine whether the
Participant’s performance goals were attained, and such determination shall be
final and conclusive. The Committee may impose such other restrictions and
conditions (in addition to the performance-based restrictions described above)
on any Award of Shares of Performance-Based Restricted Shares as the Committee
may deem appropriate, and may waive any such restrictions and conditions.

Section 8. Restricted Shares Awarded to Non-Employee Directors

     Each non-employee Director who was not a member of the Board as of the date
of the approval of the Amended Plan by the Company’s stockholders shall be
granted 2,000 Restricted Shares at the time such Independent Director joins the
Board, and shall be entitled to receive 1,000 Restricted Shares annually
thereafter, beginning on the first anniversary date of their appointment. Any
such Grant of Restricted Shares shall be subject to the terms of a Restricted
Stock Agreement, which shall provide that such Shares shall vest over a period
five (5) years, in equal annual installments, beginning on the first anniversary
date of their appointment. Each non-employee Director who was a member of the
Board prior to the approval of the offering shall automatically be granted 1,000
Shares of Restricted Stock annually, beginning on November 7, 2004, and 1,000
Shares of Restricted Stock each year thereafter, on the anniversary of their
initial appointment. Such Shares shall be subject to the terms of a Restricted
Stock Agreement, which shall provide that such Shares shall vest in five
(5) equal annual installments on the anniversary of the initial date of such
Grants. All such Grants shall be made exclusively to Directors of the Company
who are not employees of the Company or any of its Subsidiaries. The Committee
may impose such additional restrictions and conditions on any award of Shares of
non-employee Director Restricted Stock as the Committee deems appropriate, and
may waive any such additional restrictions and conditions applicable to such
Shares. Grants of Restricted Stock shall have their restrictions accelerated
(a) three (3) months after the date a non-employee Director ceases to serve as a
Director of the Company due to physical or mental disability, (b) in the event
of a non-employee Director’s death; or (c) in event a non-employee Director

9



--------------------------------------------------------------------------------



 



reaches the age of seventy-five (75), having served on the Board for not less
than five consecutive years. In such event, the Shares related to such Grant
shall be delivered to the Director or, in the event of death, to such Director’s
beneficiary as soon as administratively feasible after such event.

Section 9. Amendment and Termination

        Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Option or Restricted Stock Agreement or in the Plan:

        (a) Amendments to the Plan. The Plan may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Board, but no amendment shall be effective without the approval of the
stockholders of the Company if such approval would be required under Sections
162(m) or 422 of the Code, Rule 16b-3, by any other law or rule of any
governmental authority, the Nasdaq Stock Exchange, or other self-regulatory
organization to which the Company may then be subject. Except as may be
otherwise provided herein, neither the amendment, suspension nor termination of
the Plan shall, without the consent of the holder of such Option or Restricted
Share, alter or impair any rights or obligations theretofore granted.

        (b) Correction of Defects, Omissions, and Inconsistencies. The Committee
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Option or grant of Restricted Shares in the manner and to the
extent it shall deem desirable to carry the Plan into effect.

Section 10. General Provisions

        (a) No Rights to Awards. No Key Employee shall have any claim to be
granted any Restricted Shares or Option under the Plan, and there is no
obligation for uniformity of treatment of Key Employees or holders or
beneficiaries of Options or Restricted Shares under the Plan. The terms and
conditions of Options or Restricted Shares need not be the same with respect to
each recipient. If any Shares subject to an Option Grant or Restricted Share
Award are forfeited, canceled, exchanged or surrendered or if a Grant otherwise
terminates or expires without a distribution of Shares to the Participant, the
shares of Common Stock with respect to such Grant shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Grants under the Plan.

        (b) No Right to Employment. The grant of an Option or of Restricted
Shares shall not be construed as giving a Participant the right to be retained
in the employ of the Company. Further, the Company may at any time dismiss a
Participant from employment, free from any liability, or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Option Agreement
or Restricted Share Agreement. In the event of termination of employment and
termination or loss of rights

10



--------------------------------------------------------------------------------



 



to Shares granted hereunder, by forfeiture or otherwise, any such Shares shall
again become available for award under the Plan.

        (c) Governing Law and Legality. The validity, construction, and effect
of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the laws of the State of Delaware and applicable
federal law. Any issuance or transfer of Options and Shares pursuant to this
Plan are subject to all applicable federal and state laws, rules and regulations
and to such approvals by any regulatory or government agency which may be
necessary or advisable in connection therewith. Without limiting the generality
of the foregoing, no Grants may be made under this Plan and no Options or Shares
shall be issued by the Company until in any such case all legal requirements
applicable to the issuance have been complied with. In connection with any
Option or Stock issuance or transfer, the person acquiring the Shares or Option
shall, if requested by the Company, give assurance to the Company with respect
to such matters as may be necessary to assure compliance with all applicable
legal requirements.

        (d) Severability. If any provision of the Plan or any Option or
Restricted Share Agreement is or becomes or is deemed to be invalid, illegal, or
unenforceable in any jurisdiction, or would disqualify the Plan or any Option or
Restricted Share Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, such
provision shall be deemed void, stricken and the remainder of the Plan and any
such Option or Restricted Share Agreement shall remain in full force and effect.

        (e) No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Option or Restricted Share, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be cancelled, terminated, or
otherwise eliminated.

        (f) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision hereof.

Section 11. Effective Date of the Plan

        The Plan originally became effective as of November 4, 2002. The Plan as
amended hereby, will become effective upon the adoption thereof by the
affirmative vote of a majority of stockholders of the Company, present in person
or represented by proxy, and entitled to vote thereon at the Company’s 2004
Annual Meeting of Stockholders.

11



--------------------------------------------------------------------------------



 



Section 12. Term of the Plan

        The Plan shall continue until the earlier of (i) the date on which all
Options or Shares issuable hereunder have been issued, (ii) the termination of
the Plan by the Board or (iii) November 4, 2012, which is the 10th anniversary
of the effective date of the original Plan. However, unless otherwise expressly
provided in the Plan or in an applicable Option Agreement or Restricted Share
Agreement, any Option theretofore granted may extend beyond such date and the
authority of the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Option or Restricted Share, or to waive any conditions or
rights under any such Option or Restricted Share Agreement, and the authority of
the Board to amend the Plan, shall extend beyond such date.

12